Laub, J.,
This comes before us on an exception to an order of this court contained in an opinion filed on July 13, 1942, wherein petitioner’s appeal from an order of the Department of Revenue suspending his automobile operator’s privilege for a period of 90 days from March 19, 1942, was sustained and said order reversed.
The court en banc has no jurisdiction to entertain this argument.
By referring to the original opinion, we find that counsel for the Commonwealth, on August 3, 1942, excepted to the order of July 13, 1942, and caused to be typewritten below it the following: “Exception overruled and bill sealed same day. By the Court,” the overruling of which exception and the sealing of the bill being signed by the writer of this opinion.
The jurisdiction of courts en banc was fully discussed and outlined in Wilson Borough Tax Lien (3), 28 Northamp. 222. An exception of this nature is not one of which the court en banc has jurisdiction.
The order of July 13, 1942, when filed, was appeal-able directly to the Supreme Court.
And now, November 9, 1942, the exception to the order of said court bearing date July 13,1942, is overruled and the opinion of said date affirmed. The costs *570of the instant proceeding are to be paid by the County of Northampton.